Arnold, J.,
delivered the opinion of the court.
The scire facias was not served in either of the modes prescribed *186by the statute. Code, §§ 1527,1535. Under § 1528 of the Code of 1880, if it had been returned “executed” this would have-imported legal service of the writ in some one of the methods-provided by the statute. Heirmann & Kahn v. Stricklin et al., 60 Miss. 234. But the return shows what was done by the officer,, and that the statute was disregarded. There was substantial difference between reading the writ to the appellants, as was done, and delivering to them a true copy thereof, as was required to be done. French et al. v. The State, 53 Miss. 651.
Reversed and remanded.